DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/108,369 WAVE GENERATOR SYSTEM AND METHOD FOR FREE-FORM BODIES OF WATER, filed 12/01/2020. Claims 1-18 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In line 1, “is disclosed” should be deleted.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,858,851. Although the claims at issue are not identical, they are not patentably distinct from each other because when an applicant has received a patent for a species or a more specific embodiment, he/she is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. A more specific claim “anticipates” the broader claim.  In an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  Thus, the two claims are not patentably distinct.  


The subject matter of claim 1 is further disclosed by claim 1 of the ‘851 patent.  The more specific recitation of the patented claim recites “is pushed…to a point” whereas the instant invention broadly recites, “…contacts the leading surface of the foil…adjacent …moving past.”
The subject matter of claim 2 is further disclosed by claim 2 of the ‘851 patent.
The subject matter of claim 3 is further disclosed by claim 3 of the ‘851 patent.
The subject matter of claim 4 is further disclosed by claim 4 of the ‘851 patent.
The subject matter of claim 5 is further disclosed by claim 5 of the ‘851 patent.
The subject matter of claim 6 is further disclosed by claim 6 of the ‘851 patent.
The subject matter of claim 7 is further disclosed by claim 7 of the ‘851 patent.
The subject matter of claim 8 is further disclosed by claim 8 of the ‘851 patent.  The more specific recitation of the patented claim recites “is pushed…to a point” whereas the instant invention broadly recites, “…contacts the leading surface of the foil…adjacent …moving past.”
The subject matter of claim 9 is further disclosed by claim 9 of the ‘851 patent.
The subject matter of claim 10 is further disclosed by claim 10 of the ‘851 patent.
The subject matter of claim 11 is further disclosed by claim 11 of the ‘851 patent.
The subject matter of claim 12 is further disclosed by claim 12 of the ‘851 patent.
The subject matter of claim 13 is further disclosed by claim 13 of the ‘851 patent.
The subject matter of claim 14 is further disclosed by claim 14 of the ‘851 patent.  The more specific recitation of the patented claim recites “is pushed…to 
The subject matter of claim 15 is further disclosed by claim 15 of the ‘851 patent.
The subject matter of claim 16 is further disclosed by claim 16 of the ‘851 patent.
The subject matter of claim 17 is further disclosed by claim 17 of the ‘851 patent.
The subject matter of claim 18 is further disclosed by claim 18 of the ‘851 patent.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,476,213. Although the claims at issue are not identical, they are not patentably distinct from each other because when an applicant has received a patent for a species or a more specific embodiment, he/she is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. A more specific claim “anticipates” the broader claim.  In an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  Thus, the two claims are not patentably distinct.  The subject matter of claims 1-18 is further disclosed by claims 1-18 of the ‘213 patent.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,081,956. Although the claims at issue are not identical, they are not patentably distinct from each other because when an applicant has received a patent for a species or a more specific embodiment, he/she .  

					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/LORI L BAKER/Primary Examiner, Art Unit 3754